USCA4 Appeal: 22-6620      Doc: 6        Filed: 08/26/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6620


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        RONDALL CLYDE MIXSON,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. Michael F. Urbanski, Chief District Judge. (7:08-cr-00043-MFU-1; 7:22-cv-
        81500-MFU-PMS)


        Submitted: August 23, 2022                                        Decided: August 26, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Rondall Clyde Mixson, Appellant Pro Se. Jennifer R. Bockhorst, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6620         Doc: 6       Filed: 08/26/2022     Pg: 2 of 2




        PER CURIAM:

                 Rondall Clyde Mixson appeals the district court’s order construing his Fed. R. Civ.

        P. 60(b) motion for relief from judgment as an unauthorized, successive 28 U.S.C. § 2255

        motion and dismissing it on that basis. * Our review of the record confirms that the district

        court properly construed Mixson’s Rule 60(b) motion as a successive § 2255 motion over

        which it lacked jurisdiction because he failed to obtain prefiling authorization from this

        court.       See 28 U.S.C. §§ 2244(b)(3)(A), 2255(h); McRae, 793 F.3d at 397-400.

        Accordingly, we affirm the district court’s order.

                 Consistent with our decision in United States v. Winestock, 340 F.3d 200, 208

        (4th Cir. 2003), we construe Mixson’s notice of appeal and informal brief as an application

        to file a second or successive § 2255 motion. Upon review, we conclude that Mixson’s

        claims do not meet the relevant standard. See 28 U.S.C. § 2255(h). We therefore deny

        authorization to file a successive § 2255 motion.

                 We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        AFFIRMED




                 *
                  A certificate of appealability is not required to appeal the district court’s
        jurisdictional categorization of a Rule 60(b) motion as an unauthorized, successive § 2255
        motion. United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).

                                                      2